NOT FOR PUBLICATION WITHOUT THE
                                APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited . R. 1:36-3.




                                                          SUPERIOR COURT OF NEW JERSEY
                                                          APPELLATE DIVISION
                                                          DOCKET NO. A-2470-17T1

CARLO J. COPPA, SR.,

           Plaintiff-Appellant,

v.

VIVIAN DEMAS, ESQ.,

     Defendant-Respondent.
____________________________

                    Submitted February 27, 2019 – Decided August 23, 2019

                    Before Judges Nugent and Mawla.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Passaic County, Docket No. L-4085-14.

                    Carlo J. Coppa, Sr., appellant pro se.

                    Marshall Dennehey Warner Coleman & Goggin,
                    attorneys for respondent (Howard B. Mankoff and
                    Walter F. Kawalec, on the brief).

PER CURIAM

           Plaintiff, Carlo J. Coppa, Sr., a former attorney and former client of

defendant Vivian Demas, Esq., appeals the summary judgment dismissal of his
legal malpractice complaint.     The trial court dismissed his complaint on

summary judgment because he did not have an expert report. The court denied

his motion to extend the deadline for expert reports and to extend the time to

complete discovery. Thereafter, the court denied his motion for reconsideration.

Plaintiff appeals. To succeed, he must show the court abused its discretion when

it denied his motions to extend discovery and for reconsideration. He has not

made the required showing. Hence we affirm.

      This action's procedural history is not complicated. Plaintiff filed a legal

malpractice complaint in which he alleged he had retained defendant to pursue

a medical malpractice claim and she mishandled it.           He filed the legal

malpractice complaint on November 6, 2014. After the complaint was dismissed

and reinstated for reasons not relevant to this appeal, the trial court dismissed

the complaint without prejudice on February 3, 2017, due to plaintiff's failure to

serve discovery responses. The court reinstated the complaint when plaintiff

served them.

      In plaintiff's discovery responses, he said he would provide expert reports.

When he did not provide them, defendant filed a motion to compel the reports.

The trial court granted the motion and issued a September 8, 2017 order that

required plaintiff to serve expert reports within twenty days. Plaintiff missed


                                                                          A-2470-17T1
                                        2
the deadline. Defense counsel granted plaintiff a short extension to serve expert

reports. Plaintiff did not serve expert reports, so defendant filed a mo tion for

summary judgment on October 5, 2017. Defendant filed a cross-motion to

extend his deadline for serving an expert report and to extend the discovery end

date forty-five days. On November 3, 2017, the court filed two orders that

granted defendant's motion and denied plaintiff's cross-motion.

      In granting defendant's summary judgment motion, the court noted there

were no genuine issues of material fact in dispute.       The court also noted

plaintiff's cause of action was one for professional negligence and he needed an

expert to prove his case. Because plaintiff had served no expert report, and

because the time for serving expert reports had expired, the court granted the

motion.

      In his cross-motion to extend the deadlines for serving experts and

discovery, plaintiff filed a certification and averred he had missed the deadline

for serving expert reports "[d]ue to various issues[.]" He did not elaborate. He

further averred he had named an expert, and the expert would serve his report

the week of October 30, 2017. In a November 2, 2017 letter the expert sent to

plaintiff, the expert said he planned to have the report "ready sometime next

week."


                                                                         A-2470-17T1
                                       3
      Denying the cross-motion, the court explained in a notation on the

November 3, 2017 order:

            The application is denied. The movant has continually
            failed to meet his discovery obligation. In his proposed
            form of order, he sets forth an overdue date that
            contravenes a prior court order and in subsequent
            correspondence makes it clear he is violating his own
            order because he intends to serve the report the week of
            11/6/17. At some point orders have to mean something
            and dates are not merely suggestions but actual
            deadlines.

      Plaintiff subsequently served an expert report and filed a motion under

Rule 4:50-1(f) to vacate the November 3, 2017 orders. On January 9, 2018, the

court denied the motion. In a handwritten note on the memorializing order, the

court wrote: "Application is denied. Movant has essentially reargued the same

set of facts this court took into account in denying the original motion. That is

not the standard on a motion for reconsideration. Movant has failed to show

original denial was based on palpably incorrect reasoning."         This appeal

followed.

      On appeal, plaintiff argues the trial court erred by not vacating the

November 3, 2017 orders under Rule 4:50-1(f). He notes his expert's schedule

was beyond his control and emphasizes that cases should be tried on their merits.

Defendant responds that the trial court's denial of the motion to va cate the


                                                                         A-2470-17T1
                                       4
November orders was not reversible error. She asserts there were no truly

exceptional circumstances present to justify the relief plaintiff sought, and no

injustice resulted from the denial of plaintiff's motion for relief from the

November orders.

      Our scope of review of the issues plaintiff raises is narrow. We generally

review trial court decisions about whether to extend discovery deadlines, and

what sanctions to impose for violation of discovery orders, for abuse of

discretion. Abtrax Pharms., Inc. v. Elkins-Sinn, Inc., 139 N.J. 499, 517 (1995);

Quail v. Shop-Rite Supermarkets, Inc., 455 N.J. Super. 118, 133 (App. Div.

2018); Leitner v. Toms River Reg'l Schs., 392 N.J. Super. 80, 87 (App. Div.

2007). "This deferential approach 'cautions appellate courts not to interfere

unless an injustice appears to have been done.'" Quail, 455 N.J. Super. at 133

(quoting Abtrax, 139 N.J. at 517).

      We find no abuse of discretion by the trial court in this case. Plaintiff had

not provided an expert report with interrogatory answers.            The answers

themselves had been a long time coming, plaintiff's complaint having been

dismissed for failure to timely serve them. Defendant had to move to compel a

deadline for plaintiff to serve expert reports so that defendant would have time

to evaluate the reports and retain her own expert, if necessary, before the


                                                                           A-2470-17T1
                                        5
discovery end date. In view of plaintiff's repeated disregard of the deadlines

and the discovery rules, as well as the trial court's discovery order, we find no

abuse of discretion on the part of the trial court either in declining to delay the

summary judgment motion or in refusing to further extend the court-ordered

deadline for plaintiff to submit expert reports.

      Plaintiff also argues the court erred by denying his motion for relief from

judgment pursuant to Rule 4:50-1(f). The appellate record is not entirely clear

whether plaintiff filed a motion for reconsideration under Rule 4:49-2 or a

motion for relief from judgment under Rule 4:50-1(f). Regardless, the result is

the same.

      Our scope of review of a trial court's denial of a motion for reconsideration

is governed by an abuse of discretion standard. Davis v. Devereux Found., 414

N.J. Super. 1, 17 (App. Div. 2010) (citing Marinelli v. Mitts & Merrill, 303 N.J.

Super 61, 77 (App. Div. 1997)). Reconsideration is reserved for "cases which

fall into that narrow corridor" where the prior decision was "based upon a

palpably incorrect or irrational basis," or the court failed to consider or

appreciate "probative, competent evidence," or where a "litigant wishes to bring

new or additional information to the [c]ourt's attention which it could not have




                                                                           A-2470-17T1
                                        6
provided on the first application." D'Atria v. D'Atria, 242 N.J. Super. 392, 401

(Ch. Div. 1990).

      Similarly, a trial court's denial of relief from a judgment under Rule 4:50-

1(f) "will be left undisturbed unless it represents a clear abuse of discretion." In

re Guardianship J.N.H., 172 N.J. 440, 473 (2002) (quoting Hous. Auth. v. Little,

135 N.J. 274, 283 (1994)). Generally, relief under subsection (f) of Rule 4:50-

1 is available only when "truly exceptional circumstances are present." Ibid.

(quoting Hous. Auth., 135 N.J. at 286).

      Plaintiff sought relief from the trial court's grant of summary judgment to

defendant and the court's denial of plaintiff's application to extend deadlines for

serving expert reports and completing discovery. The court did not abuse its

discretion in denying reconsideration under Rule 4:49-2, because plaintiff did

not demonstrate the court based its decision upon a palpably incorrect or

irrational basis or failed to consider or appreciate probative, competent

evidence. The court did not abuse its discretion in denying reconsideration

under Rule 4:50-1(f), because plaintiff did not establish truly exceptional

circumstances. Rather, the case presented a not uncommon instance of a litigant

missing multiple discovery deadlines. The trial court acted well within its

discretion in denying plaintiff's motion for relief from the summary judgment.


                                                                            A-2470-17T1
                                         7
Affirmed.




                A-2470-17T1
            8